Warner, J.
This was an action instituted by the plaintiff in a Justice-Court against the defendant, as an inn-keeper, to recover the' value of a lost overcoat, proven to be worth $30 00. The case was brought before the Superior Court by writ of certiorari, alleging that the Justice-Court erred in not dismiss-* •ing the case for want of jurisdiction, and that the verdict was contrary to law, and without evidence to support.it. The Superior Court sustained the certiorari on both grounds, which decision of the Superior Court is assigned for error here.
This was not an action of trespass but an action upon the implied contract of the inn-keeper. There is always, in law, an implied contract with a common inn-keeper, to secure his guests’ goods in his inn : 3rd Bl. Com., 164. Private duties may arise, either from statuie, or flow from relations created by contract, express or implied. The violation of any such specific duty, accompanied with damages, gives a right of action. When a transaction partakes of the nature both of a tort and a contract, the party plaintiff may waive the one, and rely solely upon the other: Revised Code, secs. 2903-2904. The Justice-Court had jurisdiction of the subject matter of the suit in this case, the more especially as the defendant plead to the merits of the action, without excepting to the jurisdiction of the Court: Code, 3409.
An inn-keeper is bound to extraordinary diligence in preserving the property of his guests entrusted to his care, and is liable for the same if stolen, when the guests have complied with all reasonable rules of the inn : Code, 2091. It is not necessary to show actual delivery to the inn-keeper; depositing the goods in a public room set apart for such articles, is a delivery to the inn-keeper : Code, 2092; Sasseen & Whitaker vs. Clark, 37 Ga. R. 242. The overcoat was deposited on the shelf in the hotel, as directed by the person in charge thereof by the permission of the inn-keeper, during his absence. It was the duty of the inn-keeper, either by himself, or competent servants or agents, to take *108charge of the goods of his guests, and if he allowed persons to officiate in that capacity, during his absence, in his hotel, he is responsible for their conduct, and for the loss of the goods deposited therein as directed by such servants or agents; and it is no sufficient answer for the inn-keeper to say, after the goods are lost, that the persons whom he permitted to officiate in that capacity, during his absence, were not his servants or agents. In our judgment, the verdict of the-jury in the Justice-Court was right, under the law and facts of the ease, and that the Court below erred in sustaining the certiorari.
Let the judgment of the Court below be reversed.